 
CHECKPOINT SYSTEMS, INC.
First Amendment to Employment Agreement
Dated: March 17, 2010
 
WHEREAS, Checkpoint Systems, Inc. (the “Company”), and Robert P. van der Merwe
(“Executive”) entered into an Employment Agreement, dated December 27, 2007 (the
“Agreement”); and
 
WHEREAS, the Company and Executive now wish to amend the Agreement in accordance
with the provisions of Section 18 to provide for a renewal of the term of the
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual premises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.
 
FIRST:     Section 1 shall be amended to read as follows:
 
“Executive hereby agrees to be employed as Chairman of the Board of Directors,
(effective January 1, 2009), President and Chief Executive Officer of Company
effective as of December 27, 2007 (the “Commencement Date”), and Company hereby
agrees to retain Executive as Chairman of the Board of Directors, President and
Chief Executive Officer commencing as of such date.  By executing this Agreement
the Company confirms that the Board of Directors has approved this
Agreement.  The term of Executive’s employment as Chairman of the Board of
Directors, President and Chief Executive Officer under this Agreement (the
“Initial Term”) shall be the period commencing on the Commencement Date and
ending on December 31, 2012.  The term of employment under this Agreement shall
be renewed for successive one (1) year periods ending on each subsequent
December 31st (the Initial Term and, if the period of employment is so extended,
such successive periods of employment are collectively referred to herein as the
“Term”), unless notice of termination (a “Notice of Non-Renewal”) of this
Agreement is given by the Company or Executive at least six (6) months prior to
the end of the Term, in which case this Agreement shall terminate at the end of
the Term.”
 
SECOND:   All references to “the end of the Initial Term” in Sections 6.1
(“Stock Options”) and 6.2 (“Restricted Stock Units”) shall be replaced by
“December 31, 2010”.
 
THIRD:        Clause (v) of Section 10.2(b) shall be amended to read as follows:
 
“if Executive ceases involuntarily (other than by reason of death, disability or
Termination for Cause) to be the Chairman of the Board of Directors.”
 

 
 

--------------------------------------------------------------------------------

 

FOURTH:    Except as specifically modified herein, the Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.
 
 
 
IN WITNESS WHEREOF, the Company and Executive have executed this first amendment
to the Agreement as of the date first written above.
 
CHECKPOINT SYSTEMS, INC.
 
 
By:        /s/ R. Keith Elliott                                              
 
Name:  R. Keith Elliott                                                      
 
Title:     Lead
Director                                                                
 
 
By:        /s/ John R. Van Zile                                              
 
Name:  John R. Van Zile                                                      
 
Title:     Sr VP, General Counsel       
 


ROBERT P. VAN DER MERWE
 
By:       /s/ Robert P. van der Merwe

 
 

--------------------------------------------------------------------------------

 
